ATTORNEY GENERAL OF TEXAS
                                          GREG        ABBOTT




                                                 May 5, 2011



The Honorable R. Lowell Thompson                        Opinion No. GA-0859
Navarro County Criminal District Attorney
300 West 3rd Avenue, Suite 203                          Re: Whether a sheriff or a fire department is
Corsicana, Texas 75110                                  responsible for determining where to land a
                                                        helicopter during the investigation of a traffic
                                                        accident (RQ-0932-GA)

Dear Mr. Thompson:

        You inform us that a Navarro County Sheriff's deputy and the Navarro Mills Volunteer Fire
Department were dispatched to a serious motor vehicle accident. 1 At the scene, the fire chief and
sheriff's deputy disagreed over who could choose the landing site for a helicopter to take an accident
victim to the hospital. Request Letter at2. You write that the "deputy was of the opinion that he had
command decision authority due to the traffic accident scene" and the "chief asserted he had
command based on his experience and the need to transport the patients to the hospital via
helicopter." Id. Accordingly, you ask, "who has command authority of a traffic accident scene?
Specifically does the fire department or the sheriff's office have final say on where to land a
helicopter?" [d. at 1.

         As you note, some Texas laws authorize a sheriff's deputy to investigate certain motor
vehicle accidents. [d. at 3 n.l (citing articles 2.17 and 2.20 of the Code of Criminal Procedure,
providing respectively that a sheriff's deputy is "a conservator of the peace in his county" and a duty
imposed by this Code upon the sheriff may lawfully be performed by his deputy; and citing section
550.041(a) of the Transportation Code, providing that a peace officer may investigate certain kinds
of traffic accidents). Other laws authorize a fire department to provide fire protection and emergency
medical services. See, e.g., TEX. Loc. GOV'T CODE ANN. § 352.001 (c) (West 2005) (authorizing a
commissioners court to contract with a volunteer fire department to provide fire protection for areas
outside a municipality). See also, e.g., TEX. HEALTH & SAFETY CODE ANN. § 773.012(b)(8) (West
2010) (indicating that fire departments might provide emergency medical services). Thus, Texas
statutes establish that law enforcement agencies and fire departments have different but related
spheres of legal authority on matters relating to motor vehicle accidents.


          lLetter from Honorable R. Lowell Thompson, Navarro County Criminal District Attorney, to Honorable Greg
Abbott, Attorney General of Texas at 2 (Nov. \7,2011), https://www.oag.state.tx.us/opinlindex_rq.shttnl ("Request
Letter").
The Honorable R. Lowell Thompson - Page 2                          (GA-0859)



        However, no Texas statute, judicial opinion, or regulation establishes whether a fire or
sheriff's department would have "command decision authority" or "final say on where to land a
helicopter" at a motor vehicle accident site. Instead, federal regulations establish that the pilot in
command of a helicopter is "directly responsible for, and is the final authority as to, the operation
of that aircraft." FAA General Operating and Flight Rules, 14 c.F.R. § 91.3(a) (2011).2




          2Consistent with this -federal requirement, state regulations provide that "[p ]ersons or entities operating rotary
wing air ambulances must direct and control the integrated activities of both the medical and aviation components." 25
TEx. ADMIN. CODE § 157.12(a) (2011) (Tex. Dep't of State Health Services, Rotor-Wing Air Ambulance Operaiions).
Although the pilot of a helicopter is responsible for its operation, "typically the organization in charge of the medical
functions directs the combined efforts of the aviation and medical components during patient transport operations." !d.
The entity operating the helicopter and the organization in charge of the medical functions will vary from jurisdiction
to jurisdiction within the state. See generally TEx. HEALTH & SAFETY CODE ANN. §§ 775.021-.026 (West 2010)
(providing requirements for the creation of emergency service districts in and among counties and municipalities).
The Honorable R. Lowell Thompson - Page 3             (GA-0859)




                                       SUMMARY

                       The helicopter pilot rather than a fire department or sheriff's
               office has the final say on where to land a helicopter for the purpose
               of transporting patients from a motor vehicle accident.

                                              Very truly yours,




DANIEL T. HODGE
First. Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Jason Boatright
Assistant Attorney General, Opinion Committee